


110 HR 4330 IH: To amend part B of title XVIII of the Social Security Act

U.S. House of Representatives
2007-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4330
		IN THE HOUSE OF REPRESENTATIVES
		
			December 6, 2007
			Mrs. Lowey introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend part B of title XVIII of the Social Security Act
		  to repeal the income-related increase in part B premiums that was enacted as
		  part of the Medicare Prescription Drug, Improvement, and Modernization Act of
		  2003 (Public Law 108–173).
	
	
		1.Repeal of income-related
			 increase in part B premiums
			(a)In
			 generalSection 1839 of the
			 Social Security Act (42 U.S.C. 1395r) is amended by striking subsection (i), as
			 added by section 811 of the Medicare Prescription Drug, Improvement, and
			 Modernization Act of 2003 (Public Law 108–173) and as amended by section 5111
			 of the Deficit Reduction Act of 2005 (Public Law 109–171).
			(b)Conforming
			 amendments
				(1)Such section 1839 (42 U.S.C. 1395r) is
			 further amended—
					(A)in subsection
			 (a)(2), by striking (f), and (i) and inserting and
			 (f);
					(B)in subsection (b),
			 by striking (without regard to any adjustment under subsection
			 (i)); and
					(C)in subsection
			 (f)—
						(i)by
			 striking if the monthly and inserting and if the
			 monthly; and
						(ii)by
			 striking and if the amount of the individual's premium is not adjusted
			 for such January under subsection (i),.
						(2)Section 1844 of
			 such Act (42 U.S.C. 1395w) is amended—
					(A)in subsection
			 (a)(1)—
						(i)in
			 subparagraph (B), by striking minus at the end and inserting
			 plus; and
						(ii)by
			 striking subparagraph (C); and
						(B)in subsection (c), by striking and
			 without regard to any premium adjustment under section 1839(i).
					(3)(A)Section 6103(l) of the
			 Internal Revenue Code of 1986 (relating to disclosure of returns and return
			 information for purposes other than tax administration) is amended by striking
			 paragraph (20).
					(B)Sections 6103(a)(3), 6103(p)(4), and 7213(a)(2) of such Code are each amended
			 by striking (19), or (20) and inserting or (19)
			 each place it appears.
					(c)Effective
			 dateThe amendments made by this section shall be effective for
			 premiums for months beginning with January 2008.
			
